Citation Nr: 0207684	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  95-30 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of dental 
trauma for the purpose of obtaining VA outpatient dental 
treatment.

2.  Entitlement to a 10 percent disability rating for 
multiple noncompensable service-connected disorders pursuant 
to the provisions of 38 C.F.R. § 3.324.

(The issues of entitlement to service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD), entitlement to service connection for 
tinnitus, entitlement to an increased rating for pes planus, 
currently evaluated as 10 percent disabling, and entitlement 
to an increased rating for residuals of fracture of left 
scapula with limitation of motion (abduction) of the arm, 
currently evaluated as 20 percent disabling, will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which, in pertinent part, denied 
service connection for residuals of dental trauma and denied 
entitlement to a 10 percent rating for multiple 
noncompensable service-connected disorders.  In April 1997, a 
hearing was conducted before this Board Member.  In August 
1997, this case was remanded for further development, which 
has been completed by the RO.

The Board is undertaking additional development on the issues 
of entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD), 
entitlement to service connection for tinnitus, entitlement 
to an increased rating for pes planus, currently evaluated as 
10 percent disabling, and entitlement to an increased rating 
for residuals of fracture of left scapula with limitation of 
motion (abduction) of the arm, currently evaluated as 20 
percent disabling, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  See 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903.)  After giving the 
notice and reviewing the veteran's response to the notice, 
the Board will prepare a separate decision addressing these 
issues.


FINDINGS OF FACT

1.  The medical evidence establishes that the veteran's loss 
of teeth is as likely as not related to dental trauma 
incurred during his military service.

2.  The veteran has been assigned compensable ratings for his 
service-connected disabilities.


CONCLUSIONS OF LAW

1.  The veteran incurred loss of teeth numbers 1, 6, 7, 8, 9, 
10, 11, 16, 17, 21, 22, 23, 24, 25, 26, and 32 due to dental 
trauma during his military service, and he is therefore 
entitled to VA outpatient dental treatment.  38 U.S.C.A. 
§§ 1110, 1712, and 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.381, and 17.161 (2001); 38 C.F.R. § 4.149 (1998).

2.  The claim for a 10 percent disability rating based on the 
existence of two or more noncompensable service-connected 
disabilities is moot.  38 C.F.R. § 3.324 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); (to be 
codified at 38 C.F.R. § 3.159(b)).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45620, 45630-31 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).  

In this case, VA has fulfilled its duties to inform and 
assist the veteran, and sufficient evidence is of record to 
decide the dental claim favorably.  As for the claim under 
38 C.F.R. § 3.324, it has no legal merit for the reasons 
discussed below, and there is no possible assistance that 
could be rendered that would make the claim meritorious.

The Board has reviewed all the evidence of record.  Only the 
evidence pertinent to the issues currently being decided is 
discussed below.

A.  Service connection for residuals of dental trauma for the
purpose of obtaining VA outpatient dental treatment

Prior to June 8, 1999, the VA Schedule for Rating 
Disabilities provided that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis are 
not disabling conditions, and may be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment under 
the provisions of 38 C.F.R. §§ 17.120 and 17.123.  38 C.F.R. 
§ 4.149 (1998).

Effective June 8, 1999, 38 C.F.R. § 4.149 was removed.  Those 
provisions were added to 38 C.F.R. § 3.381, which now notes 
that treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.

The above amendment merely clarified the requirements for an 
award of service connection for a dental disorder and the 
circumstances in which VA would consider certain dental 
conditions service-connected for treatment purposes.  
Therefore, the Board finds that the changes in the 
regulations pertaining to dental claims were not substantive 
in nature, and evaluation of this claim under the former and 
revised regulations is not required pursuant to Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  See "Service 
Connection of Dental Conditions for Treatment Purposes," 64 
Fed. Reg. 30,392, 30,393 (June 8, 1999) (now codified at 38 
C.F.R. pts. 3 and 4).

As explained in detail above, replaceable missing teeth do 
not constitute a disability for which service connection can 
be granted.  38 C.F.R. § 4.149 (1998); 38 C.F.R. § 3.381 
(2001).  However, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma will be eligible for 
VA dental care on a Class II(a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during military service.  VAOPGCPREC 5-97.

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

It is clear that the veteran incurred loss of teeth during 
service.  On June 11, 1969, he underwent a physical 
examination that showed no dental defects, and he denied any 
history of tooth or gum trouble.  A notation on the 
examination report dated July 29, 1969, the day the veteran 
entered service, indicated that no additional defects were 
discovered.  On August 4, 1969, the veteran underwent an 
examination that showed he was missing teeth numbers 1, 6, 7, 
8, 9, 10, 11, 16, 17, 21, 22, 23, 24, 25, 26, and 32.  No 
explanation is given for the missing teeth.

The veteran alleges that he lost several teeth after being 
punched in the mouth by a drill instructor during basic 
training.  There is nothing in his service medical records to 
confirm this allegation.  However, he is certainly competent 
to report this event occurring, and there is nothing in the 
record that directly contradicts this allegation.

There is no evidence in this case upon which to deny the 
claim.  There is only an absence of an explanation for the 
missing teeth shown in the service medical records.  That 
fact, alone, is not determinative of the veteran's claim.  It 
is clear, however, that the veteran had no teeth missing upon 
entry into service, and several teeth missing five days 
later.  The 1998 VA examiner concluded, in a 1999 addendum to 
the examination report, that it is at least as likely that 
the veteran's tooth loss was caused by the inservice dental 
trauma he described as it is that the tooth loss is due to 
periodontitis.  There are no medical opinions of record that 
indicate that the veteran's tooth loss is not related to his 
military service, and there is no evidence of post-service 
trauma to the gums or teeth.

Although it may be true, as the VA examiner stated, that the 
veteran's loss of teeth is due to periodontitis, the evidence 
is, at the very least, in equipoise regarding the veteran's 
claim since the examiner stated it is equally as likely that 
the veteran's loss of teeth is due to inservice dental 
trauma.  Accordingly, he is entitled to the application of 
the benefit of the doubt, see 38 U.S.C.A. § 5107(b), and the 
Board finds that he incurred loss of teeth numbers 1, 6, 7, 
8, 9, 10, 11, 16, 17, 21, 22, 23, 24, 25, 26, and 32 as a 
result of dental trauma during his military service.  He is 
therefore entitled to Class II(a) VA outpatient treatment.

B.  10 percent rating under 38 C.F.R. § 3.324

When the Board remanded this case in August 1997, one of the 
issues on appeal was entitlement to a 10 percent disability 
rating on the basis of the veteran having multiple 
noncompensable service-connected disabilities.  Under 38 
C.F.R. § 3.324, whenever a veteran is suffering from two or 
more separate permanent service-connected disabilities of 
such character as clearly to interfere with normal 
employability, even though none of the disabilities may be of 
compensable degree under the Schedule for Rating 
Disabilities, a 10 percent rating can be assigned, but not in 
combination with any other rating.  

While the case was in remand status, the veteran was awarded 
a 10 percent disability rating for pes planus and a 20 
percent disability rating for his left arm condition.  Both 
ratings were effective as of date of his original claim in 
1994.  Since the veteran has now been assigned compensable 
ratings for his service-connected conditions, he cannot be 
assigned a separate 10 percent rating under the provisions of 
38 C.F.R. § 3.324.  For this reason, this claim has been 
rendered moot for the purpose of appellate review and is 
hereby dismissed.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

ORDER

Entitlement to service connection for residuals of dental 
trauma for the purpose of obtaining VA outpatient dental 
treatment is granted.

As the claim for a 10 percent disability rating for multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 is moot, the appeal is 
dismissed.



		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

